DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 1/13/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claim 1 has been withdrawn. 
Claim 1 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (US 7,518,374 B1), herein referred to as Olsson. Claims 2-4, 10, and 12-13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. 
In response, the applicant has introduced the subject matter of claim 5 into amended claim 1, to which the applicant argues that amended claim 1 is not only novel but also unobvious over Olsson et al. because Olsson et al. fails to disclose or suggest amended claim 1. and therefore should be patentable. 
Claims 2-4, 10, and 12-13 directly or indirectly depend from amended claim 1, and therefore should also be patentable. Claims 5-9, 11, and 14-20 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner finds the applicant’s amendment to be sufficient in overcoming the rejection in view of Olsson, therefore the 35 U.S.C. 102(a)(1) rejection is hereby considered withdrawn by the examiner. 
Allowable Subject Matter
Claims 1-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose an amphibious portable magnetism detector, comprising: a first housing defining a first inner space and a first through hole in communication with the first inner space; a first wiring tube disposed outside the first housing, connected to the first housing, and in communication with the first inner space via the first through hole; a first magnetic field sensor disposed in the first inner space and configured to detect a magnetic field at a target area and generate a first detection signal; and a central control device electrically connected to the first magnetic field sensor and configured to receive the first detection signal and output a first magnetic field value according to the first detection signal; wherein a first leak-tight seal is formed between the first wiring tube and the first housing to keep the first housing leak-tight; the first housing comprises a first connecting tube extending from the first through hole away from the first inner space; one end of the first wiring tube is inserted into the first connecting tube, or the first connecting tube is inserted into one end of the first wiring tube; and the first leak-tight seal is formed between an outer or inner wall of the first wiring tube and an inner or outer wall of the first connecting tube (structural emphasis of the amphibious portable magnetism detector of the highlighted limitations are not taught the prior art references cited on PTO-892 form). 
Examiner notes that it would not be obvious to one of ordinary skill in the art to modify the amphibious portable magnetism detector as taught by Olsson in view of the highlighted 
Claims 2-4 and 6-20 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-4 and 6-20 are too considered as allowed in view of said dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the field of magnetic field detection technology, and particularly to magnetism sensing/detecting systems that are portable and waterproof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858